Citation Nr: 1608245	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-06 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable extra-schedular rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from July 1975 to July 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In June 2010, the Veteran testified before the undersigned during a video conference Board hearing.  A transcript of the hearing has been associated with the claims file.  

This case was previously remanded for further development in September 2010 and June 2012.  In December 2013, the Board denied entitlement to a compensable disability rating for the Veteran's bilateral hearing loss on a schedular basis, but remanded the issue of whether referral for consideration of an extra-schedular rating was warranted.  

In March 2015, the Board denied entitlement to a compensable disability rating for the Veteran's bilateral hearing loss on an extra-schedular schedular basis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 order, the Court granted a Joint Motion for Remand (JMR) to vacate the Board's March 2015 decision.  Pursuant to the actions requested in the Joint Motion, the issue was remanded to the Board for development and readjudication consistent with the directives contained therein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the October 2015 JMR endorsed by the Court, the parties agreed that the Board failed to consider the collective impact of all of the Veteran's service-connected disabilities when addressing whether extra-schedular rating referral under 38 C.F.R. § 3.321(b) was warranted.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. § 3.321(b)(1) only contemplates that referral for extra-schedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran has requested extra-schedular consideration for bilateral hearing loss disability.  He is also service connected for major depressive disorder, left knee arthritis, left meniscectomy post-operative residuals, left knee surgical scar and tinnitus.  Accordingly, in light of Johnson, remand is appropriate so that the AOJ can consider the collective impact of all the Veteran's service-connected disabilities in conjunction with his bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the JMR from the Court and the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), determine if referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the AOJ determines that referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary, such referral should be made.  

2.  If the benefit sought is not granted to the Veteran's satisfaction, issue the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


